UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 LORRAINE LYONS,

                                       Plaintiff,                        20 Civ. 3120 (PAE)
                        -v-
                                                                              ORDER
 NEW YORK LIFE INSURANCE
 COMPANY,

                                       Defendant.


PAUL A. ENGELMAYER, District Judge:

       The Court has received a request from plaintiff Lorraine Lyons seeking to “resume” the

depositions of two witnesses in this case, and an opposition to that motion by defendant New

York Life Insurance Company (“NY Life”). Dkts. 43 (“Lyons Ltr.”), 45 (“NYL Ltr.”). For the

following reasons, the Court denies that motion.

       First, Lyons’s counsel has—apparently flagrantly—disregarded the Court’s Individual

Rule 2.C, which requires parties to “confer in good faith with the opposing party, in person or by

telephone, in an effort to resolve the dispute” before filing any such motion. Although the parties

commenced a telephonic meet-and-confer, NY Life reports that Lyons’s counsel almost immediately

cut that meeting short by profanely insulting NY Life’s counsel and hanging up the phone. See

NYL Ltr. at 2. Lyons’s counsel obliquely appears to concede the accuracy of this report, self-

servingly claiming to have “experienced an involuntary emotional trigger that caused [him] to

end the call” after defense counsel began to explain her client’s position, before apologizing via

email—but apparently refusing to continue the meet-and-confer process. See Lyons Ltr. at 1 n.1;

NYL Ltr. at 2. The Court regrets this unprofessional lapse by Lyons’s counsel, which, given its
violation of the Court’s Individual Rules, independently requires denial of Lyons’s motion.

Going forward in this case, the Court expects much more of counsel appearing before it.

       Second, on the merits, Lyons has not offered a persuasive basis to grant her request.

Despite having deposed the two witnesses at issue for 6.5 and 5.8 hours, respectively, she argues

that NY Life’s production of 40,000 pages of discovery after those depositions requires several

more hours of questioning for each, given their importance to the case. See Lyons Ltr. at 2–3. In

general, a party may not depose a person more than once without leave of court. See Fed. R.

Civ. P. 30(a)(2)(A)(ii) (court must grant such leave if consistent with Rule 26(b)(1) and (2));

see also Fed. R. Civ. P. 30(d)(1) (party is limited to a deposition of “1 day of 7 hours” unless

otherwise stipulated or ordered by the Court). However, “[t]he Court must allow” an additional

deposition “if needed to fairly examine the deponent or if the deponent, another person, or any

other circumstance impedes or delays the examination,” and if such additional time is “consistent

with Rule 26(b)(1) and (2).” Fed. R. Civ. P. 30(d)(1); see also Fed. R. Civ. P. 26(b)(1) (requiring

all discovery to be “proportional to the needs of the case,” considering, inter alia, “the importance

of the discovery in resolving the issues, and whether the burden or expense of the proposed

discovery outweighs its likely benefit”). In deciding whether a second deposition of a deponent

is justified, the Court has “discretion to make a determination which is fair and equitable under

all the relevant circumstances.” United States v. Prevezon Holdings, Ltd., 320 F.R.D. 112, 114

(S.D.N.Y. 2017) (quoting Ganci v. U.S. Limousine Serv., Ltd., No. 10 Civ. 3027 (JFB) (AKT),

2011 WL 4407461, at *2 (E.D.N.Y. Sept. 21, 2011)).

       Lyons has not shown that further depositions of the witnesses at issue are justified. She

claims that both individuals—who were Lyons’s managers while she was employed by NY Life—

are important witnesses, and that she needs to ask further questions of each in light of



                                                  2
unspecified “matters that were first revealed by Defendant’s other employees during their

depositions, and facts disclosed by Defendant’s document production which occurred subsequent

to” these witnesses’ depositions. Lyons Ltr. at 3.1 But she has not proffered any specific topics,

issues, or questions raised by later discovery, or why these particular witnesses are relevant, let

alone important, witnesses with respect to those matters. And, importantly, she was well aware

that document and deposition discovery were ongoing when she chose to depose these

individuals. See, e.g., Prevezon Holdings, 320 F.R.D. at 115 (“A court may deny a second

deposition even if relevant documents are produced subsequent to the [first] deposition if the

party taking the deposition . . . chose to conduct the deposition prior to the completion of

document discovery.” (citation omitted)). In sum, Lyons has not provided any basis to conclude

that “the burden of a second deposition” would not “outweigh[] its potential benefit,” id., much

less that additional time is “needed to fairly examine the deponent,” Fed. R. Civ. P. 30(d)(1).2

Accordingly, the Court denies Lyons’s motion.

       The Clerk of Court is respectfully directed to terminate the motion pending at docket 43.



1
  Lyons insinuates that NY Life’s document production was either belated or overly burdensome.
See Lyons Ltr. at 2–3. But, as NY Life notes, NY Life made this production six weeks before the
close of fact discovery and four weeks before the close of depositions, and did so largely in response
to Lyons’s broad request for “all daily, weekly, monthly and quarterly production reports sent to
Plaintiff and each of her peers every day over a four-year period,” NYL Ltr. at 2 n.3 (emphasis
omitted).
2
  In its letter, NY Life speculates that Lyons’s motion may be aimed at forcing an extension of
the parties’ July 15, 2021 deadline for the completion of depositions. See NYL Ltr. at 1 & n.1.
Without crediting NY Life’s account of Lyons’s counsel’s motivations, the Court notes that it
does not expect to grant any further extensions of discovery in this case. The Court originally,
and reluctantly, granted the parties’ joint request for an elongated, seven-month period for fact
discovery in this straightforward employment-discrimination case, but noted that it did not intend
to grant any extensions of that period. See Dkt. 24. Even so, upon another joint application, the
Court did extend the fact discovery period here by another two months. See Dkt. 37. Absent
truly extraordinary circumstances, the Court will not extend these deadlines further.


                                                  3
      SO ORDERED.


                                PaJA.�
                                ______________________________
                                PAUL A. ENGELMAYER
                                United States District Judge

Dated: July 15, 2021
       New York, New York




                            4
